Case 7:18-cv-10204-PMH Document 79 Filed 05/21/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

----- -X
SAMUEL INDIG, MEIR KAHANA, : Case No: 18-cv-10204
and ROBERT KLEIN, ‘
NOTICE OF APPEARANCE
Plaintiffs,
-against-

THE VILLAGE OF POMONA, BRETT YAGEL, LOUIS
ZUMMO, LEON HARRIS, and DORIS ULMAN,

Defendants.
---- xX

 

PLEASE TAKE NOTICE that Janine A. Mastellone of WILSON, ELSER,
MOSKOWITZ, EDELMAN & DICKER LLP, an attorney duly admitted to practice law before
this Court, hereby appears on behalf of the defendant, LEON HARRIS in the above captioned
action and respectfully requests that all pleadings, notices, orders, correspondence and other papers
in connection with this action be served upon her at the following address:

Janine A. Mastellone, Esq.
WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER LLP
1133 Westchester Avenue

White Plains, New York 10604
Telephone number: 914-323-7000
Facsimile: 914-323-7001

E-mail: janine.mastellone(@wilsonelser.com

PLEASE TAKE FURTHER NOTICE that, the foregoing demand also includes, without

limitation, orders and notices of any application, motion, petition, pleading, request, complaint or

7706616v.1
Case 7:18-cv-10204-PMH Document 79 Filed 05/21/19 Page 2 of 2

demand, whether formal or informal, whether written or oral and whether transmitted or

conveyed by mail, delivery, telephone, telegraph, telex, facsimile, e-mail or otherwise.

Dated: White Plains, New York
May 21, 2019
Yours, etc.,

WILSON, ELSER, MOSKOWITZ, EDELMAN &
DICKER LLP

By: /sJanine A. Mastellone

Janine A. Mastellone
Attorneys for Defendant,

Leon Harris

1133 Westchester Avenue
White Plains, New York 10604
(914) 323-7000

TO: VIA ECF
Bradley J. Nash, Esq.
SCHLAM STONE & DOLAN, LLP
Attorneys for Plaintiffs
26 Broadway
New York, New York 10004

7706616v.1
